Mr. Justice McIver.
I concur in the result, because, after the claim of payment of the mortgage debt by operation of law has been eliminated by the abandonment of the appeal as to that point, it seems to me that there is no foundation for the action. For if the defendant, under the terms of the mortgage, is duly invested with the power to sell, then clearly the action cannot be maintained; but if, on the other hand, the defendant is not authorized to execute the power of sale contained in the mortgage, then, if she undertakes to sell-, the sale would be void, and the purchaser at such sale would take no title, and hence the plaintiff would be in no danger of having his possession disturbed, and he would have no ground upon which to base a claim for injunction. Wilson v. Hyatt, 4 S. C., 369. The question, therefore, whether the defendant has the power to sell, under the terms of the mortgage, is not properly before us, and, as I understand, is not decided herein.